LAND, J.
This is a suit for damages for personal injuries. It involves only questions of fact. There was judgment below in favor of the plaintiff for $1,000. Defendant has appealed.
Plaintiff and another young negro man one night boarded defendant’s local passenger train near Alonzo Station, six miles from Winnfield. They got on the rear platform of the last coach, reserved for white people, and there remained sitting on the steps until the train was near Winnfield. The'conductor, lantern in hand, passed through the coach and out upon the platform. The two negroes were either ejected or voluntarily jumped from the train, moving at the rate of some twenty miles an hour. The conductor’s testimony is to the effect that he saw plaintiff hanging with one hand from the platform, and, that, on the third demand for his fare, the plaintiff jumped off. Plaintiff’s testimony is, in substance, that the conductor made no demand for fare, but kicked him on the leg, thereby knocking him off the train. Two white men, sitting on the rear seat of the same coach, saw the conductor pass out to the platform, and then heard a yell, and one of them saw, through the window, a man falling face downward. The conductor came back, appearing somewhat excited, and was asked: “Did you kick him off?” He replied: “No, he jumped off.” The two white witnesses heard no demand for fare, and one of them testified that the yell was accompanied by a noise “like some one kicking a dog.”
No useful purpose would be subserved by-reviewing the evidence in detail. The question was one of credibility, and we are not prepared to say that the finding of the trial judge was clearly erroneous. Moret v. N. O. Rys. Co., 112 La. 803, 36 South. 759.
We consider the question whether or not the plaintiff intended to steal a ride to be immaterial. If plaintiff, though a trespasser, was forcibly ejected by the conductor of the moving train, the defendant is responsible for the resulting injury. Jackson, Tutor, v. Railroad Company, 52 La. Ann. 1706, 28 South. 241.
Plaintiff sued for $2,500, and was allowed $1,000, as damages. He -was painfully injured about his face and head. The award is not assailed in this court as excessive.
Judgment affirmed.
MONROE, J, dissents.